DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27 and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Applicant’s election without traverse of Group II, Species A2 in the reply filed on 1/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 19, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the recitation in parentheses, “(either cylindrical or rectilinear),” is unclear, as it is unclear if this is required by the claim, or merely an unrequired example. 

Claims 10-11 are rejected for their dependency from claim 9.
Regarding claim 11, the recitation “or (b) through which the heat conductive material comes into contact” is unclear.  It is unclear what the “heat conductive material” comes in contact with. 
Regarding claim 19, the recitation “operated on site quickly” is unclear.  The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 23, the recitation “the control system is responsive to information relating to a range of factors including, by way of example, the availability and cost of energy from the energy source (or energy sources where multiple sources are available), the anticipated demand for electricity (including the power required and the demand time period), and the availability and cost of other sources of electricity during the required demand time period” is unclear.  It is unclear if the limitations following “by way of example” are required or merely optional.  It is unclear if the limitations if parentheses are required or merely optional. 
	Claim 25 depends from claim 23 and is rejected accordingly. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-11, and 15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Foppe (US6272856). 
Regarding claim 1, Foppe discloses a thermal battery includes:(a) a heat sink material (“graphite body” – claim 1) that remains solid across an operating temperature range of the battery, and (b) a heat conductive material (“material” & “copper” – claim 1 & 3 or “protective gas” – Col. 3, lines 25-30) in heat transfer relationship with the heat sink material, the heat conductive material having a melting point below that of the heat sink material so that in use the heat conductive material is fluid in the operating temperature range of the battery (“liquid phase…copper” – Col. 3, lines 0-10 or “nitrogen, argon” – Col. 3, lines 25-30).
	Regarding claim 3, Foppe discloses the limitations of claim 1, and Foppe further discloses the heat sink material and the heat conductive material are selected on the basis that the materials do not react chemically with each other (“stable” – Col. 3, lines 50-55 & see also Col. 1, lines 30-35). 

Regarding claim 6, Foppe discloses the limitations of claim 1, and Foppe further discloses the heat conductive material includes any one of a metal and a gas (“material” & “copper” – claim 1 & 3 or “protective gas” – Col. 3, lines 25-30).
Regarding claim 7, Foppe discloses the limitations of claim 6, and Foppe further discloses the metal is copper or aluminium and the gas is N2 or Ar (“liquid phase…copper” – Col. 3, lines 0-10 or “nitrogen, argon” – Col. 3, lines 25-30).
Regarding claim 8, Foppe discloses the limitations of claim 7, and Foppe further discloses the operating temperature range of the battery is between 600°C and up to 2000°C (Foppe is capable of operating in such a manner, see “up to 3500 C – Col. 3, lines 0-10).
The recitations: “the operating temperature range of the battery is between 600°C and up to 2000°C” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Foppe teaches all of the structural limitations of the claim and is capable of operating in such a manner. 
Regarding claim 9, Foppe discloses the limitations of claim 1, and Foppe further discloses the heat sink material is in the form of a block of material (“graphite body” – claim 1). 

Regarding claim 11, Foppe discloses the limitations of claim 1, and Foppe further discloses the heat sink material includes a void (“hollow” – claim 1): (a) containing the heat conductive material (“material received in said graphite body” – claim 1). 
Regarding claim 15, Foppe discloses the limitations of claim 1, and Foppe further discloses a housing (“gas tight shell” – Col. 3, lines 45-60) that encloses the heat sink material and the heat conductive material and is formed to thermally insulate the heat sink and the heat conductive material and thereby minimize heat loss via the housing (“insulation” – Col. 3, lines 45-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foppe (US6272856) in view of Bacher (20080230203).
Regarding claim 10, Foppe discloses the limitations of claim 9, and Foppe further teaches the material is molten metal (“liquid phase…copper” – Col. 3, lines 0-10) and does not 
Bacher teaches the block of heat sink material (expanded graphite – 108 in tank 112; Fig. 1 & ¶[0025-0027]) is immersed in the heat conductive material (materials 104/106) in which the material is molten material, in order to facilitate a continuous network of heat conducting paths (¶[0025-0026]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Foppe to include the immersed graphite of Bacher, in order to facilitate a continuous network of heat conducting paths (¶[0025-0026]).
Claims 19-20, 22-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foppe (US6272856) in view of Bauer (WO2014057014). 
Regarding claim 19, Foppe is silent to wherein the thermal battery defined in claim 1 being in a modular plug- and-play unit that can be transported from a manufacturing site to an end-use site and installed and operated on site quickly.
Bauer teaches the unit being in a modular plug- and-play unit that can be transported from a manufacturing site to an end-use site and installed and operated on site quickly (“modular” - ¶[0015]), in order to provide the number of heat storage devices required, depending on the amount of heat to be stored (¶[0015]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Foppe to include the modular 
The recitations: “that can be transported from a manufacturing site to an end-use site and installed and operated on site quickly” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Foppe as modified teaches all of the structural limitations of the claim and is capable of operating in such a manner. 
Regarding claims 20, 22-23, and 25, Foppe does not teach a control system that is operable to control the operation of the thermal battery in a thermal storage mode, a thermal transfer mode, and in a standby mode in which there is not heat transfer to and no thermal transfer from the thermal battery; the control system is operable to change the operation of the thermal battery from one mode to another mode; the control system is responsive to information relating to a range of factors including, by way of example, the availability and cost of energy from the energy source, the anticipated demand for electricity, and the availability and cost of other sources of electricity during the required demand time period; the control system includes sensors for monitoring directly or indirectly the temperature of the heat conductive material and/or the heat sink material and the control system includes a controller for processing sensed temperatures and operating the energy input or the energy output from the battery in response to the sensed temperatures.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Foppe to include the control system of Bauer, in order to use and store heat more flexibly (¶[0007]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763